Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status
Claims 1-21 have been examined. Claims 1, 16, 20 have been amended. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,529,445. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the same an interface component to generate an interface that facilitates tracking course of care of a patient, a reception component to receive input regarding a patient care event or patient condition that occurred over the course of care, a logging component to fill or adapt an occurrence of a patient care event.


Allowable Subject Matter Over the Prior Art 
The primary reason for indicating allowability over the prior art is the inclusions of the following limitations in the combination as recited. 

Claim 1 is directed to a system, comprising:
a processor configured to execute computer executable components stored in a memory:
an interface component configured to generate an interface that facilitates tracking course of care of a patient, wherein the interface comprises a plurality of input compartments defined by a first axis comprising columns corresponding to sequential points in time over the course of the care and a second axis comprising rows respectively corresponding to patient care events or patient conditions associated with the course of the care;
a reception component configured to receive input regarding a patient care event or patient condition that occurred over the course of care;
a logging component configured to fill one or more input compartments respectively corresponding to a point or period of time associated with occurrence of the patient care event or patient condition;
a tracking component configured to employ at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient;
an inference component configured to: 
infer when the interface component should add one or more additional patient care events or patient conditions to the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic;
identify a specific context or action based on the inference; and
construct one or more new events or actions; and a patient tracking tool configured to add one or more data fields based on the one or more new events or actions. 
For claim rejection under 35 USC 103, Claim 1 closely relates to McDonald (US. 220130191165) in view of Moore (US 7,693,727). McDonald discloses system and methods for medical data collection and display. Moore discloses evidence-based checklist flow and tracking system for patient care by medical providers
However, the combined art fails to disclose displaying the interface via a display screen of a device; employing at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient; inferring when the interface should display one or more additional patient care events or patient conditions within the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic. 
The foreign reference WO2013173715A1 discloses a trial of a medical therapy to detect alert condition before a start of a trial. The alert conditions are indicative of 0ccurrence of failure modes identified with the trial. 
However, the foreign reference does not disclose employing at least one algorithm and at least one information source that defines relationships between patient conditions, patient care events, and a course of patient care to infer issues associated with a condition of the patient; inferring when the interface should display one or more additional patient care events or patient conditions within the interface based on relationships between patient care events and/or patient care conditions, a course of patient care, and a current point in the course of the patient care, wherein the inference is probabilistic.

Claims 1-21 would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686